PER CURIAM.
By petition and cross-petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date December 17, 1965.
We find that oral argument would serve no useful purpose and if is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denied. The cross-petition is also denied.
The petition for attorney’s fee filed by Petitioner and Cross-Respondent Virgil Jenkinson is granted in the amount of $250.-00. The petition for attorney’s fee filed by Petitioner Virgil Jenkinson is denied.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.